Per Curiam,
If it was negligence on the part of the defendant to cover up the plaintiffs’ stop cock in the gas pipe on the sidewalk so as to cut off access to it, it was certainly negligence in the plaintiffs to permit it to remain in that condition for a year and a half. As the plaintiffs’ statement contains this averment it is taken to be true, and defeats their action. It is also true that the covering of the stopcock had nothing to do with the cause of the fire, on the facts set forth in the statement, and in any other aspect of that fact it was entirely too remote and speculative as the basis of a cause of action. It could only be a matter of conjecture whether the building would not have been destroyed by the fire in any event, whether the gas was escaping or not, and the jury could not be permitted to guess upon such a subject. The proximate cause of the loss of the building was *572"the fire, and the question whether the fire could have been put ■ out if the gas had not escaped could not possibly be determined. The mere emission of gas from a broken pipe wotdd not have ■ produced fire, and it required the intervention of another agency, to wit: fire, to cause the destruction of the building. There . are other reasons equally fatal to the cause of action apparent in the statement, but it is not necessary to consider them. The .assignments of error are not sustained.
Judgment affirmed and appeal dismissed, at the cost of the appellants.